Name: Council Directive 93/95/EEC of 29 October 1993 amending Directive 89/686/EEC on the approximation of the laws of the Member States relating to personal protective equipment (PPE)
 Type: Directive
 Subject Matter: land transport;  organisation of transport;  European Union law;  transport policy;  technology and technical regulations
 Date Published: 1993-11-09

 Avis juridique important|31993L0095Council Directive 93/95/EEC of 29 October 1993 amending Directive 89/686/EEC on the approximation of the laws of the Member States relating to personal protective equipment (PPE) Official Journal L 276 , 09/11/1993 P. 0011 - 0012COUNCIL DIRECTIVE 93/95/EEC of 29 October 1993 amending Directive 89/686/EEC on the approximation of the laws of the Member States relating to personal protective equipment (PPE)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures to establish the internal market in personal protective equipment (PPE) have to be adopted pursuant to Directive 89/686/EEC (4); Whereas Article 5 (3) of that Directive states that PPE for which harmonized standards are not available may continue on a transitional basis, until 31 December 1992, to be subject to national arrangements already in force on the date of adoption of the Directive; Whereas it emerges from information received from the Member States and the trade that the transitional period is too short to enable the Directive to be properly applied; Whereas the harmonized standards will make a significant contribution towards facilitating the placing on the market and the free movement of personal protective equipment; Whereas, however, some of the harmonized standards will not be available on the date of application of Directive 89/686; whereas, therefore, the establishment and uniformity of a single market in these products cannot be ensured; Whereas the introduction of a new system of control and certification and the establishment of the provisions and mechanisms needed for the proper functioning of the Directive are not sufficiently advanced; Whereas the absence of harmonized standards could lead to a situation in which an adequate degree of protection and conformity control as regards helmets for users of two-wheeled motor vehicles was no longer ensured; whereas the protection of persons in the event of an accident might thus be jeopardized; whereas, in order to avoid a deterioration in safety and control such helmets should be excluded from the scope of Directive 89/686/EEC pending the introduction of specific requirements for such helmets, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 89/686/EEC is hereby amended as follows: 1. Article 5 (3) shall be deleted; 2. the last indent of Article 8 (4) (a) shall be deleted; 3. Article 16 shall be replaced by the following: 'Article 16 1. Before 31 December 1991, Member States shall adopt and publish the laws, regulations and administrative provisions necessary in order to comply with this Directive. They shall forthwith inform the Commission thereof. They shall apply the measures in question with effect from 1 July 1992. 2. Furthermore, Member States shall allow, for the period until 30 June 1995, the placing on the market and putting into service on PPE in conformity with the national regulations in force in their territory on 30 June 1992. 3. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive.'; 4. the following item 5 shall be added to Annex I: '5. Helmets and visors intended for users of two- or three-wheeled motor vehicles'. Article 2 1. Within three months of adoption of this Directive, Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with it. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 October 1993. For the Council The President R. URBAIN (1) OJ No C 36, 10. 2. 1993, p. 18. (2) OJ No C 194, 19. 7. 1993, p. 154 and the Decision of 27 October 1993 (not yet published in the Official Journal). (3) OJ No C 129 10. 5. 1993, p. 1. (4) OJ No L 399, 30. 12, 1989, p. 18.